Citation Nr: 1425412	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period prior to May 15, 2009.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD, from May 15, 2009. 

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968; he  was awarded a Purple Heart with two stars. 

This appeal to the Board of Veterans' Appeals (Board) arose from October 2008 and  October 2009 rating decisions.

After the Veteran filed a January 2008 claim for increased rating for PTSD, in July 2008 rating decision, the RO continued a 30 percent disability rating for PTSD.  Relevant VA outpatient treatment records were received in May 2009, within one year of the July 2008 rating decision.  Additionally, a June 2009 VA psychiatric examination was conducted within one year of the RO's July 2008 rating decision.  

In the October 2009 rating decision, the RO denied a rating in excess of 30 percent for PTSD. In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2010.  

On these facts, the appeal as to the evaluation of PTSD is appropriately considered as pending from the claim for increase dated in January 2008.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In October 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2012, the Board remanded the claim for increased rating for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action,  the RO/AMC  granted an increased rating from 30 to 50 percent, effective  May 15, 2009.  A July 2012  supplemental statement of the case (SSOC) reflects the denial of a higher rating.   

As regards characterization of the appeal, the Board notes that, although a higher,50 percent rating has been granted, as higher ratings for PTSD are available before and after May 15, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as encompassing claims for higher ratings at each stage, as reflected in the first and second issues set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also, as discussed below, the Veteran has asserted that he is unable to work due to his service-connected PTSD; hence, the Board has expanded the appeal to include a claim for a TDIU due to the disability for which higher ratings are sought on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the Virtual VA file reveals relevant VA outpatient treatment records not found in the paper claims file.  These records were reviewed in the July 2012 SSOC.  The VBMS file contains no documents at this time.

The Board's decision on the claims for higher ratings is set forth below.  The claim for a TDIU due to PTSD is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter  herein decided have been accomplished.

2.  For the period prior to May 15, 2009, the Veteran's psychiatric symptoms primarily included nightmares, intrusive thoughts, hypervigilance, intense anger, strained or limited relationships with family and friends, sleep impairment, mild hallucinations, night sweats, restricted affect, an obsessional ritual, and mild memory dysfunction; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  Since  May 15, 2009, the Veteran's psychiatric symptoms have primarily included nightmares, intrusive thoughts, hypervigilance, intense anger, strained or limited relationships with family and friends, frequent panic attacks, an obsessional ritual, sleep impairment, mild hallucinations, night sweats, flattened affect, and mild memory dysfunction; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

4  The applicable criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for PTSD, for the period prior to May 15, 2009-specifically, from February 14, 2007 -are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.125, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 50 percent for PTSD are not met at any pertinent point.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.125, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in February 2008 and May 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for PTSD.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, and the reports of multiple VA examinations.  Also of record and considered in connection with this matter is the transcript of the Veteran's Board hearing, as well as various written statements submitted by the Veteran.  The Board finds that further RO action on the matters herein decided, prior to appellate consideration, is required.

With respect to the Veteran's Board hearing, in October 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties:  (1)  to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2011 hearing, the undersigned identified the issue on appeal.  See Hearing Transcript (T.),  page 2.  Also, information was solicited regarding the Veteran's symptomatology of his PTSD (T. at pages 4-20) and whether there were any outstanding medical records available.  See T. at p. 2.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  During the hearing, the Veteran indicated that his symptoms had worsened and the undersigned remanded the claim for another VA examination in January 2012.  The Veteran did not indicate that any additional treatment records were outstanding and confirmed that all of his mental health treatment is through VA.  T.  pages 2, 21.  Based on the foregoing, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing is legally sufficient.  

The Board acknowledges the Veteran's sworn testimony that he thought the VA examiner who saw him in April 2008 and June 2009 had something against him and did not put into the record all of the things the Veteran told the examiner.  Hearing Transcript (T.) pages 19-20.  The Board notes that initially, a reprint of the April 2008 report was sent to the RO under the cover of the June 2009 report; however, the VA examiner issued a corrected report in March 2010.  The Board finds that the April 2008 report as well as the June 2009 corrected report are adequate reports upon which to base a decision as the complaints in the reports appear to be consistent with the Veteran's reports to VA outpatient care providers as well as his written statements in support of his claim and his testimony before the Board.  

Moreover, in January 2012, the Board remanded for outstanding records, and for a new VA examination.  On remand, outstanding VA records were obtained.  Also, the Veteran was scheduled for another examination, which took place in May 2012, with a different VA examiner.  The records obtained, and the report of examination conducted, comply with the Board's directives.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim for a higher rating for PTSD.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Rating

Historically, in an August 2004 rating decision, the RO granted service connection and assigned a 30 percent rating for PTSD, effective March 12, 2004.  The Veteran filed the instant claim for increased rating in January 2008.  During the pendency of the appeal, in July 2012, the RO increased the rating to 50 percent from May 15, 2009.

A. Factual Background

A February 14, 2007 VA outpatient mental health treatment record contains the Veteran's complaints of being stressed out, worrying about things he should not, feeling like his coworkers are out to get him, road rage, feeling angry much of the time, "blowing up at home," and a positive assessment of a homicidal ideation.  Regarding the homicidal ideation, the VA clinician noted that the Veteran had "no intent to pursue anyone at this moment but feels if he continues to be exposed to them at work, he may lose control."  The impression was PTSD, rule out intermittent explosive disorder.  The VA clinician noted that "due to intensity of patient's dislike of his fellow workers, he needs an extended period off work if not permanent leave." The VA nurse practitioner gave him a note for work that advised 6 weeks of leave and noted in the treatment record that he probably will need permanent leave from the post office to avoid potential for violence.  A GAF score of 40 was assigned. 

A March 2007 VA outpatient treatment record notes that the Veteran was to remain off work until the end of June 2007.  

An April 2007 VA outpatient treatment record notes the Veteran's report that his mood was more stable.  He reported that he had flashbacks and nightmares sometimes and was not particularly bothered by them.  He reported that he got 8-9 hours of sleep at the time of the treatment compared to 4-5 hours when he was working.  He denied homicidal ideation, suicidal ideation, hallucinations or paranoia.  He reported that he tolerates marriage but that there had been no true affection for over 20 years, partly attributed to his past affairs.  A GAF score of 58 was assigned.

A May 2007 VA treatment record reflects the Veteran's report of auditory hallucinations. 

An August 2007 VA outpatient treatment record indicates  that the Veteran retired in June 2007 and that he reported having a significant reduction in stress.  A GAF of 65 was assigned.  

A November 2007 VA treatment record notes that the Veteran denied recent stress and reported that he was enjoying retirement.  He reported that he spent time with his family and extended family 2-3 times per week.  A GAF of 70 was assigned. 

In a February 2008 statement, the Veteran indicated that his PTSD caused his blood pressure to rise, that he had anger toward family and coworkers and that he was told not to go back to work until his condition got better.  He reported that he was out of work from February 2007 to June 2007.  He also reported that he decided to take an early retirement because of his health and coworkers, not getting along with people, bad night sweats, and nightmares. 

On VA examination in April 2008, the Veteran reported that he was married and that he and his wife get on each other's nerves.  He reported having three children to whom he was close, and that he had a few close friends but the rest are acquaintances.  He stated that he attended church regularly but otherwise has little formal socialization.  He also indicated that he did a little gardening and helped coach a senior softball team.  Regarding violence, he reported road rage and that, in the distant past, he was in shoot out and was in jail for domestic violence. 

As regards employment, the Veteran reported that he retired from the post office in June 2007 after 20 years.  He indicated that he had problems near the end of his time when things "came to a head" with a co-worker in a big, loud argument.  He reported that he wanted to hurt his coworkers but had a measure of self-control.  He reported that he had significant problems with aggressive tendencies near the end of his time at work but he thought he was much better now that he left the work force.

The April 2008 VA examiner noted the following: the Veteran's general appearance was clean; his speech was unremarkable; attitude cooperative; normal affect; good mood; oriented to time, place, and person; and thought process/content were unremarkable.  The examiner also noted that the Veteran had increased arousal symptoms including: difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The examiner also noted that there was possible alcohol-related diagnosis but that PTSD was the Veteran's primary difficulty and accounted for many of his functional difficulties. 

The April 2008 VA examiner assigned a GAF of 69 and commented that the Veteran continues to have PTSD with condition relatively mild in severity.  The examiner noted that the most disruptive symptom was anger which at times has been a very significant and serious problem.  The examiner concluded that the Veteran's anger was relatively better controlled but had not resolved.  The examiner noted that there was no total occupational and social impairment but that there was reduced reliability and productivity.  

A June 2008 VA outpatient treatment record indicates that the Veteran was calm, cooperative, and smiling.  The VA examiner noted that the Veteran's speech was normal and that he had good self-care with casual clothing.  The examiner also  noted that the Veteran's mood was pretty good, his affect was congruent and euthymic; and that his thought process was linear, logical and goal directed.  The Veteran reported that he had no hallucinations.  The VA examiner  noted that the Veteran was oriented to person, place, and time, he was alert.  The Veteran reported that he was "pretty good" and that things have continued about the same.  He reported that he was coaching a senior citizen softball team.  He complained of continued night sweats, decreased appetite and that he had lost some weight.  He also reported sleep problems due to a prostatectomy.  He reported that he felt like his psychiatric medications were effective.  He also reported that he continued to be easily irritated.  A GAF of 70 was assigned. 

A November 2008 VA outpatient treatment record, the Veteran reported that his mood was low, energy level was low, that financial worry contributed to his low mood, and that his sleep was disrupted by physical health problems.  The Veteran reported that he lived with his wife and son and that the relationship was good.  He denied suicidal or homicidal ideation, as well as audio or visual hallucinations.  The VA psychiatric resident noted that the Veteran's affect was restricted; he was appropriately dressed and well groomed; he appeared younger than his age; his speech was normal; his thought process was linear, logical, and goal-directed.  Insight and judgment were noted as "fair".  The VA psychiatric resident also noted that the Veteran was cooperative.  A GAF of 70 was assigned. 

A December 2008 VA outpatient treatment record reflects that the Veteran reported that he plays with his grandchildren.

A February 2009 VA outpatient treatment record documents that the Veteran reported a low mood attributed to wintertime blues.  The Veteran also reported that he gets along with his wife although everyone in the house was getting on each other's nerves (including his 26 year old son).  The examiner  noted that the Veteran's affect was restricted; he was appropriately dressed and well groomed; he appeared younger than his age; his speech was normal; his thought process was linear, logical, and goal-directed.  He denied any suicidal or homicidal ideation and audio or visual hallucinations.  No hallucinations were evident, and the examiner  noted that there were no apparent delusions.  The examiner also noted that the Veteran was cooperative.  

In May 2009 statement in support of his claim, the Veteran reported that his family says he snapped and did  not listen.  He reported that the symptoms began about three years ago, and he  still had night sweats and dreams.  He reported that he thought more now about Vietnam and his buddies, could not remember their names, felt that got  stuck in the past, and that his memory was not as good.  He also reported that he did  not have a good night's sleep and had to retire early because of feelings about people around him wanting to hurt him.

The Veteran underwent another VA examination in June 2009, by the same examiner who had examined him in April 2008.  During the June 2009 VA examination, the Veteran reported that he was in a marriage where he and his wife just existed.  He reported that he had three children, including one who still lived at home.  He reported increased conflict in the household, little love, little empathy, and just willingness to tolerate each other.  He reported that he had a few friends, including two close friends.  He also reported that he had a few hobbies and enjoyed fishing.  He reported that he had no legal problems.  He also reported that he had intrusive thoughts on almost daily basis; that his perceptual experiences are so strong on occasion that he smelled  things; and that he experienced frequent, upsetting dreams.  He reported that he woke up in night sweats at times; that he had a tendency to startle easily, and had serious sleeping problems.  

The June 2009 VA examiner noted that the Veteran was verbal and participatory in the interview; had no suicidal or homicidal ideations; was not psychotic; denied hallucinations, paranoid ideations or delusions although he reported that on infrequent occasions he sees shadows out of the corner of his eyes.  The examiner also noted that the Veteran was grossly, cognitively intact; that his  memory was reported as relatively good; and that  he described a pattern of pronounced avoidance.  The examiner noted that the Veteran actively avoided reminders of Vietnam and significantly overreacted to stressful situations and conflicts with others.  The examiner cited the Veteran's reported recent conflict at a fast food restaurant.  The examiner noted that the Veteran had a capacity for insight.  The VA examiner noted that, as compared to April 2008, some of the Veteran's symptoms had worsened.  Namely, the examiner noted that volatility and reactivity had "clearly worsened."  The examiner concluded that in general, the Veteran's PTSD symptoms are characterized as moderate in severity with symptoms of magnitude clearly disruptive to the Veteran and his function.  The examiner also noted that the Veteran was competent to manage his own funds.  A GAF of 60 was assigned. 

An August 2009 outpatient treatment record notes that the Veteran's affect was full to slightly anxious, and appropriate.  The Veteran reported his mood was "ok I guess."  He complained of occasional nightmares, sweating, increased startle and flashbacks.  He reported that his flashbacks were more like hallucinations - hearing his name called and seeing movement out of the corner of his eye.  The VA examiner noted that the hallucinations were mild, and that the Veteran denied any delusions.  He reported that he had no suicidal or homicidal ideation.  He reported that he stayed busy gardening, fishing, and going to the lake.  He reported that his appetite had diminished, that he slept 5-7 hours per night and woke occasionally due to nightmares, but also woke often due to problems unrelated to PTSD.  The VA examiner noted that the Veteran was oriented to time, place, and person; and that he was cooperative, casually but neatly dressed and well-groomed.  A GAF of 60 was assigned. 

A November 2009 VA outpatient treatment record documents the Veteran's report that he had been a little down since October, and that his mood was not great.  He reported that his claim for an increased rating for PTSD was denied and that he felt like his statements were misrepresented in his "interview" associated with the claim.  He reported that he still had nightmares, flashbacks, and startle response that had significant alterations in his social relationships.  He reported that he and his wife sleep in separate beds.  He reported that he remained irritable and had panic attacks which felt  like pins and needles in his head, and that he had to close his eyes and rest.  He denied suicidal and homicidal ideation.  He also denied any visual or auditory hallucinations, delusions, as well psychotic and manic symptoms.  He reported having relatively poor sleep.  The examiner noted that the Veteran's affect was full to slightly anxious and appropriate.  A GAF of 60 was assigned. 

In a November 2009 statement in support of his claim, the Veteran indicated that he had panic attacks three or more times per week, as well as impairment of short and long term memory, abstract thinking.  He reported social and relationship impairment with his family.  He reported that he forgot a lot now and his wife had to do bill paying.  He reported that he still had nightmares all the time and woke up in cold sweats.  He also reported that his one of his psychiatric medications was increased after the November 2009 outpatient treatment visit.  He reported that another psychiatric medication had been increased a year prior.  

In his March 2010 substantive appeal, the Veteran reported that he had panic attacks more than once per week, did not smile for anyone, and had audio and visual hallucinations.  He also reported that VA made false statements about him and his condition at times.

VA inpatient treatment records related to a physical health problem and dated in October 2010 and November 2010, include several notations d that the Veteran's judgment, insight, and memory (recent and remote) were good.  The treatment records also indicated that the Veteran was consistently found  to be oriented to time, place, and person, his mood was alert, speech was articulate, and affect was appropriate.  

Another October 2010 VA treatment record notes that his mood was calm and cooperative.  The treatment record also noted his report that he answered "no" to the question of "have you had or do you currently have issues with anger?"  At that time, he also reported that he had no suicidal or homicidal ideations or hallucinations.  Another October 2010 VA treatment record notes a negative depression screen and negative PTSD screen.  At that time, the Veteran answered no to questions regarding nightmares, avoidance, being constantly on guard, watchful, easily started, felt numb or detached from others, activities and surroundings. 

An April 2011 VA outpatient treatment record notes that his mental status was appropriate affect and oriented to person, place, and time.  

An October 2011 VA outpatient treatment record for physical health problems notes a negative depression screen and negative PTSD screen.  The Veteran reported he had not had nightmares, and had  not tried hard not to think about trauma.  However, it was also noted that he answered "yes" to questions regarding whether he felt like he was constantly on guard, watchful and easily startled.  

During  the October 2011 hearing before the Board, the Veteran reported that his PTSD was worse since the initial rating.  (T. page 4).  He reported that he lives with his wife but not really together.  He explained that they sleep in different rooms because one night she woke up and he had his hands around her neck.  He also attributed the sleeping arrangements to the fact that he sweats a lot and has nightmares.  (T. page 5).  He reported that he had nightmares 2-3 times per week or more.  (T. page 6).  He reported that flashbacks occur 3-4 times per week. (T. pages 6-7).  He reported that with respect to flashbacks, he hears something that takes him back, such as a gunshot, cannon at a ball game, and has a response that feels like there are pins sticking "all my head."  He also reported that during these flashbacks, he gets short of breath and it seems like he is suffocating at the time.  (T. page 7).  He reported that the experiences might also be panic attacks.  He reported that he gets nervous and anxious because he cannot breathe and gets scared.  (T. page 7).  He reported that panic attacks happen 2-3 times per week. (T. page 8).  He reported having nightmares where it seems like he is paralyzed.  Id.  He reported that sometimes he gets up and sits on a chair to keep from laying back down and going to sleep again because sometimes it feels like he is trying to roll out of bed but is paralyzed and someone is smothering him.  Id.  He says he can't breathe.  Id.  He reported having nightmares of the last ambush in service.  Id.  

The Veteran also reported that he has hobbies including gardening and that he goes to church.  (T. page 9).  He reported having two close friends.  (T. pages 9-10).  He reported that PTSD affected his performance at work.  (T. page 11).  He reported that he took an early retirement to keep from hurting two people on his job.  Id.  He reported he was always "getting into it" with them and that was one of the reasons he knew if he had gone back, something was going to happen.  Id.  He reported that he "took an early retirement to keep from hurting them and going to jail."  Id.  He reported that when he worked, he had a problem controlling his temper.  (T. page 12).  He also reported that his wife does the family finances now because he cannot keep up with things.  (T. page 13).  

Regarding homicidal ideations, he reported that he told his wife (two weeks prior to hearing) that if he had a gun, he would blow her head off.  Id.  He reported that he knows he should not say things like that but the anger comes over him.  He reported that he is not going to do things like that and that he should not say things like that to his wife.  Id.  He also reported having suicidal ideations a couple of times per week.  T. page 14.

Regarding obsessional rituals, he reports that before bed, during the night, and in the morning, he goes out to check around and make sure everything is in place, checks windows (T. pages 14-15).  He reported that he did  not go to events with big crowds because he thinks it's dangerous.  (T. page 16).  He reported that he always said  to himself, "if I go to the jail it's going to be because of me killing somebody that's trying to kill me."  Id.  He reported that he is constantly on guard.  He reported that he fears for his safety if he gets around a lot of people.  He reported that he does not trust people.  (T. page 17).  He also reported that he has mood swings.  Id. 

A January 2012 VA outpatient treatment record notes that the Veteran was a "very pleasant gentleman."

The Veteran underwent another VA examination in May 2012.  The May 2012 VA examiner indicated that the Veteran reported the following: recurrent and distressing recollections of the stressful in-service event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Regarding avoidance of stimuli, the examiner indicated that the Veteran reported efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others.  The examiner also indicated that the Veteran had a restricted range of affect.  Regarding persistent symptoms of increased arousal, the examiner indicated  that the Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  

The May 2012 VA examiner noted that the following symptoms apply to the Veteran's PTSD: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often as well as panic attacks that occur more than once a week; chronic sleep impairment; flattened affect; impaired judgment, disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting, difficulty in establishing and maintaining effective work and social relationships as well as an inability to establish and maintain effective work and social relationships.   

The examiner did not note that the Veteran had near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  The examiner also did not indicate that there was memory loss of any kind or speech problems.  

The May 2012 VA examiner assigned a GAF of 60.  The examiner noted that the Veteran was currently out of work due to the effects of PTSD but found that the Veteran did not have total occupational and social impairment.  Rather, the examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  


B.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id.  Here, the RO has already assigned staged ratings for the Veteran's PTSD.  

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) explains GAF as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  A GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected PTSD, the medical evidence reflects a diagnosis of rule out intermittent explosive disorder.   There was also a "possible" alcohol-related diagnosis; however, no definitive alcohol-related diagnosis has been assigned or attributed to the Veteran's functional impairments.  Where it is not possible to distinguish the effects of non-service-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's psychiatric disorders, in this case, the RO has characterized the Veteran's service-connected psychiatric disability to include rule out intermittent explosive disorder, and the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

Considering the evidence of record in light of applicable criteria, and  resolving all reasonable doubt in the Veteran's favor with respect to the period prior to May 15, 2009, the Board finds that a 50 percent, but no higher, rating is warranted for the entire period under consideration.  

The pertinent evidence includes the contemporaneous mental health records, the various VA examinations, the Veteran's written statements, and the Veteran's hearing testimony.  The record establishes that the Veteran has experienced such psychiatric symptoms as nightmares, anxiety, intrusive thoughts, panic attacks, occasional hallucinations, obsessive rituals, impaired judgment, subjective reports of intermittent memory difficulties, and intense anger self-described at one point as homicidal ideation.  Collectively, these symptoms have resulted in occupational and social impairment with reduced reliability and productivity, creating a moderate disability picture throughout the entire appeal period, the level of impairment contemplated in the 50 percent disability rating.  See 38 C.F.R. § 4.130. 

As discussed above, a 50 percent disability rating is warranted when there is reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

For the period prior to May 15, 2009, the Board emphasizes the Veteran's disturbances of motivation and mood as well as his difficulty in establishing and maintaining effective work and social relationships.  In this regard, the Board notes the April 2008 VA examination report in which the VA examiner found that there was reduced reliability and productivity due to PTSD symptoms, namely the Veteran's significant problems related to anger control.  The VA examiner noted that the anger problem had improved after leaving a volatile workplace situation but had not gone away.  The Board places a high probative value on the examiner's comment that the Veteran's problems with anger have been "severe at times, very substantial, clearly very problematic and in the wrong situation would likely be that way again."  

Further, the Veteran's affect was found to be restricted during the period prior to May 15, 2009.  He also reported that he had an obsessional ritual of checking doors and windows at night, during this period.

Additionally, the evidence demonstrates the Veteran's difficulty establishing and maintaining effective relationships during the period prior to May 15, 2009.  In this regard, the Veteran reported that he had two close friends in addition to his wife and three adult children.  The Board acknowledges the Veteran's reports that his relationship with his wife and one son (who lives at home) has been strained throughout the appeal, as he reported that he and his wife tolerate the marriage but sleep in separate rooms and that everyone in the house is getting on each other's nerves.  

With regard to the effective date for the 50 percent rating being assigned, the earliest that it can be factually ascertained that he met the criteria for a 50 percent rating is when he went to the VA clinic requesting an evaluation, on February 14, 2007, and the VA mental health clinician determined that he should take 6 weeks off from work due to his intense dislike of his coworkers.  This date is during the one-year look-back period prior to when the Veteran filed his claim in January 2008.  Although at that time he complained that for the last two months he had been stressed out and worrying about things he should not, those complaints are too vague to otherwise ascertain a specific date for onset.  See Gaston, 605 F.3d at 984.  
  
For the period from May 15, 2009, the evidence similarly supports no more than the assigned 50 percent disability rating.  The symptoms indicative of a 50 percent disability rating shown during this period include flattened or restricted affect, panic attacks more than once a week, and subjective complaints of impairment of short and long term memory loss.  With respect to long-term memory loss, the Veteran has complained that he could not remember his fellow soldiers' names.  Regarding short-term memory loss and/or self-proclaimed impaired judgment, the Veteran has complained that his wife has to take care of their finances now because he cannot keep things straight.  His disturbances of motivation and mood, have persisted.  In this regard, several treatment records noted that his mood was low.  He has also consistently reported an anger problem, including a confrontation at a fast-food restaurant which occurred shortly before the June 2009 VA examination.  Additionally, his difficulty in establishing and maintaining relationships has continued.  

Specifically as regards the symptoms of the type, severity, and frequency to warrant the  next higher, 70 percent disability rating,  the Board acknowledges that the Veteran reported an obsessive ritual of checking the doors and windows every night before he goes to sleep, during the night when he wakes up, and every morning when he wakes up.  T. page 15.  He reported that he had been doing that ritual for about 20 years; however, he has not complained that the ritual interferes with his routine activities.  The Board also acknowledges that he has shown some difficulty adapting to stressful circumstances including work.  As discussed above, he took time off from work and ultimately retired early due to stressful situations with coworkers.  He offered sworn testimony that he experiences suicidal ideations regularly; however, VA treatment records consistently demonstrate his denial of suicidal ideations.  

No other symptoms of the type, frequency and severity of those noted in the  remaining criteria for the 70 percent disability rating have been shown.  In this regard, his speech has never been described as illogical, obscure or irrelevant.  To the contrary, his speech has been described as articulate.  Although he has described panic attacks, there is no indication that he has near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively.  Although he has an anger problem, he has also reported that he was able to walk away without resorting to violence.  Thus, an impaired impulse control has not been shown.  There has been no indication of spatial disorientation.  His appearance has consistently been found to be appropriate; neglect of personal appearance and hygiene has not been shown.  Moreover, VA treatment records dated in 2010 demonstrate that the Veteran answered questions that revealed negative depression and PTSD screens.  

The Board acknowledges that the May 2012 VA examiner indicated that the Veteran had an inability to establish and maintain effective relationships; however,  no further comment in this regard was given.  Such appears erroneous, as the same examiner indicated that the Veteran had difficulty establishing and maintaining effective relationships. The latter appears more consistent with the record, as the Veteran's testimony and statements regarding his relationships with his family members, friends, and coaching a senior softball team, indicate that although there has been difficulty with relationships, he has not been unable to establish and maintain effective relationships.  Additionally, VA outpatient treatment records, written statements from the Veteran, and the Informal Hearing Presentation, do not indicate that his relationships have changed substantially since the October 2011 hearing.  In fact, the May 2012 VA examiner also noted that with respect to relevant social/marital/family history, that there were no major changes since his last examination of the Veteran [in June 2008].  

The Board finds it more significant that the May 2012 VA examiner did not indicate that the Veteran had symptoms such as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; any type of memory loss; and any type of speech abnormality.  Thus, although the May 2012 examiner indicated that the Veteran's disability had "worsened" when compared to what was demonstrated in 2008, the Veteran's disability has not been shown to have worsened to an extent to approximate social and occupational impairment with deficiencies in most areas. 

The Board observes that the Veteran has complained of occasional audio and visual hallucinations.  In this regard, on several occasions, he described hearing his name and seeing things out of the corner of his eye.  However, he consistently denied delusions.  He did not have any hallucinations or delusions in the presence of the VA examiners.  Thus, although hallucinations were reported, such symptoms were not demonstrated on objective examination and there is no suggestion that such hallucinations have been persistent. 

The Board also acknowledges the Veteran's sworn testimony that he had frequent suicidal ideations and that he made a statement to his wife that if he had a gun he would blow her head off.  The Board emphasizes that objective treatment providers, including the May 2012 VA examiner, have never noted that he was a persistent danger to himself or others.  Significantly, the Veteran reported that he left the situation at work so that he would not hurt anyone.  Similarly, he offered sworn testimony that despite his comment to his wife, he would never actually do something like that and that he knew he should not say things like that.  Thus, the Veteran's own actions and statements indicate that he has not been a persistent danger to himself or others.  

Accordingly, the collective evidence supports a finding that, during the entire period pertinent to this appeal, the Veteran's PTSD has been characterized by symptomatology which results in no more than overall occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.  As noted, the Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question, but instead looked to the Veteran's overall disability picture.  See Mauerhan, supra.

The Board further finds that none of the GAFs assigned in this case provide a basis for a higher rating.  As noted, the Veteran has been assigned GAF scores that have ranged from 40 to 70, with most scores falling in the 61-70 range. 

Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 31-40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent rating, during the entire period on appeal.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board considered the Veteran's GAF scores, estimated by the VA examiner and treatment providers who conducted comprehensive psychiatric assessments of the Veteran.  While the lowest GAF score was 40, the Board notes that the remaining GAF scores of 58 and 60, as well as those in the range of 61-70, best describe the Veteran's overall PTSD symptomatology shown by the clinical evidence throughout the rating period on appeal.  To that effect, the GAF scores of 58 and 60 are indicative of moderate symptoms, and the remaining GAF scores are indicative of mild symptoms - which is even less impairment than that contemplated in the 50 percent rating criteria.  The Board also finds that the GAF score of 40 listed in the February 2007 VA psychiatry report was an outlier.  While a GAF score of 40 would indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, no such impairment was shown.  No impairment in reality testing or communication was shown at any time on appeal.  Further, while he complained of anger in multiple circumstances as well as intense dislike of his coworkers in February 2007, he did not demonstrate major impairment in other areas.  The February 2007 treatment record notes that he had no apparent cognitive deficit.  Furthermore, the Veteran's symptomatology as evidenced by the record during the entire appeal period corresponds with, and is compatible with a mild or moderate GAF score.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Further, as noted, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  

Thus, as the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds a 50 percent rating for PTSD warranted for the period prior to May 15, 2009 (or, more specifically, from February 14, 2007).  The Board has resolved reasonable doubt in the Veteran's favor in assigning the 50 percent rating from an earlier date, but finds that the  preponderance of the evidence is against assignment of a rating in excess of 50 percent at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

A 50 percent rating for PTSD, from February 14, 2007, is granted, subject to the laws and regulations governing compensation awards. 

A disability rating in excess of 50 percent for PTSD is denied.


REMAND

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).

Evidence in this case reflects that the Veteran has not been employed since June 2007.  The Veteran has contended, in the February 2014 Informal Hearing Presentation as well as during the hearing before the Board, that he is unable to work and in fact, took an early retirement, due to his PTSD.  The evidence also indicates that the Veteran took leave from his job from February 2007 to June 2007 because he was experiencing intense anger toward his coworkers.  The Board finds that this evidence appears to reasonably raise the matter of the Veteran's entitlement to a TDIU in the context of his claim for a higher rating; as such, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

The Board acknowledges that a claim for TDIU was denied in July 2008; however, the RO has not adjudicated the claim since the Veteran's more recent statements listed above.  Therefore, the RO should, after obtaining any additional evidence pertinent to this matter, adjudicate the claim for a TDIU due to PTSD.   

On remand, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for a TDIU due to PTSD, explaining that  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the RO should advise the Veteran of what is needed to support a TDIU due to PTSD, and advise him of the potential relevance of employment records to his claim for a TDIU.  The RO should request that he furnish, or furnish appropriate authorization for VA to obtain on his behalf, any such outstanding records from his former employer-the  U.S. Postal Service-and /or any private medical provider. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination or otherwise obtaining a medical opinion, if appropriate) prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim for a TDIU due to PTSD should include consideration of  whether the procedures for award of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter of a TDIU due to PTSD that is not currently of record.

Specifically advise the Veteran of what is needed to support a TDIU due to PTSD, notifying him of the potential relevance of employment records to his claim.  Request that he furnish, or furnish appropriate authorization for VA to obtain on his behalf, any such outstanding records from his former employer-the  U.S. Postal Service-and/or any private medical provider. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  
If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination or otherwise obtaining a medical opinion, if appropriate), adjudicate the claim for TDIU due to PTSD in light of all pertinent evidence  and legal authority (to include consideration of whether the procedures of 38 C.F.R. § 4.16(b), pertaining to extra-schedular TDIUs, are invoked).

6.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


